Citation Nr: 0712822	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-28 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that found that new and material 
evidence has been received to reopen a claim for service 
connection for asbestosis, reopened the claim, then denied 
the claim on the merits.

In October 2004, the veteran testified at a personal hearing 
at the RO.  A copy of the transcript of that hearing has been 
produced and included in the claims folder for review.  


FINDINGS OF FACT

1.  An August 1998 rating decision denied service connection 
for breathing problems as due to asbestos exposure; notice of 
this decision was issued on August 19, 1998; the veteran did 
not enter a notice of disagreement with this decision within 
one year of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the August 1998 rating decision that is new relates to the 
question of a current diagnosis of asbestosis.

3.  The competent medical evidence does not establish a nexus 
between the veteran's current diagnosed asbestosis and any 
incident of service, including reported exposure to asbestos 
in service.



CONCLUSIONS OF LAW

1.  An August 1998 rating decision to deny service connection 
for breathing problems as due to asbestos exposure became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

2.  Evidence received since the RO's August 1998 decision is 
new and material, and the claim for service connection for 
asbestosis is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156(a) (2006).

3.  Asbestosis was not incurred in or aggravated by active 
military service, and is not presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

VA notice and duty to assist letters dated in May 2002, March 
2006, and June 2006 satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as the letters 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence he should provide, and informed the 
appellant that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim.  Because the claim for service connection for 
asbestosis has been reopened and is addressed on the merits, 
any deficiency regarding notice of the basis for a prior 
final denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
appellant's claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VA and non-VA treatment records, records from the Social 
Security Administration (SSA), lay statements, and personal 
hearing testimony are of record.    The Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
evidence which might be relevant to the issue on appeal, and 
that VA has satisfied the duty to assist.   38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the notice provided to the appellant 
regarding the type of evidence for increased ratings or an 
effective date was provided prior to the final adjudication 
of the claim in the June 2006 supplemental statement of the 
case.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, the Board finds that it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Reopening Service Connection for Asbestosis

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's February 
2002 claim to reopen service connection for asbestosis was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, in an August 1998 rating decision, the RO 
denied the veteran's claim for service connection for 
breathing problems as due to asbestos exposure on the basis 
that there was no medical evidence of a current disability of 
asbestosis, and there was no competent medical opinion 
evidence relating the current disorder to reported in-service 
exposure to asbestos.   Notice of this decision was issued on 
August 19, 1998.  Because the veteran did not submit a notice 
of disagreement with the August 1998 rating decision within 
one year of issuance of notice of the decision, the August 
1998 decision denial of service connection for breathing 
problems as due to asbestos exposure became "final" under 38 
U.S.C.A. § 7105(c).  

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the August 1998 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed August 1998 rating 
decision is new and relates to the question of current 
medical evidence of diagnosis of asbestosis, a fact was not 
established at the time of the August 1998 rating decision.  
VA treatment records and medical records received from Social 
Security Administration reflect current medical diagnoses 
that include asbestosis.  The Board finds that this evidence 
raises a reasonable possibility of substantiating the claim.  
Consequently, VA has received new and material evidence to 
reopen the veteran's claim for service connection for 
asbestosis, and the claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Having reopened the veteran's claim, the Board must address 
the merits of the claim for service connection for 
asbestosis.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).   Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  Asbestosis is not a disease that is presumed to 
be related to service, although other diseases that may be 
determined to be associated with asbestos exposure may be 
presumed to be related to service if currently diagnosed and 
if manifested to a compensable degree within a year of 
service separation.  38 C.F.R. §§ 3.307, 3.309 (2006).  VA 
has provided adjudicators with some guidelines in addressing 
claims involving asbestos exposure, as set forth in Veteran's 
Benefits Administration Manual M21-1, Part VI, 7.21.  The 
manual notes that the most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  The 
latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).

The clinical diagnosis of asbestosis requires a history of 
asbestos exposure and radiographic evidence of parenchymal 
lung disease.  In reviewing claims for service connection, it 
must be determined whether or not military records 
demonstrate asbestos exposure in service; it should be 
determined whether or not there was asbestos exposure pre-
service and post-service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease.  Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part VI, 7.21 
(January 31, 1997).  The pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The veteran contends that his currently diagnosed asbestosis 
is related to exposure to wearing asbestos-laden gloves while 
loading ammunition and exposure to asbestos firewalls inside 
tanks during service.  The veteran's representative contends 
that military service was the first time the veteran could 
have been potentially exposed to asbestos.  At a personal 
hearing at the RO in October 2004, the veteran testified that 
he was exposed to asbestos in service as an armor crewman and 
driver, including wearing asbestos-laden gloves while loading 
shells and that the heat shields on the engine were made of 
asbestos, and that after service while working in a steel 
mill he also wore asbestos mitts and was exposed to welding 
steel and other materials.  

Service personnel records show that the veteran's main 
civilian occupation prior to service was a steel worker.  
Notwithstanding the veteran's representative's contention, 
and the veteran's personal hearing testimony, that military 
service was the first time the veteran could have been 
potentially exposed to asbestos, service personnel records 
show that the veteran's main civilian occupation prior to 
service was a steel worker.

The military occupational specialties in service were armor 
crewman and light vehicle driver.  Service medical records 
are negative for complaints, findings, diagnosis, or 
treatment for asbestosis or lung disorder, other than a bout 
of viral pneumonia in 1963. 

After service, the veteran had significant exposures to 
asbestos when he worked over 30 years at a steel plant, where 
his occupational activities included welding, sand blasting, 
grinding tungsten carbide, burning in steel, installing 
boilers, chewing up asbestos tile, and installing 
incinerators.  The veteran also reported working in a paper 
mill after service.  

The evidence also shows that asbestosis was not continuous 
since service separation, but shows that the veteran first 
complained of asbestosis many years after service in the 
1990s, and was first diagnosed with asbestosis in the 1990s.  
The competent medical evidence of record, including medical 
evidence supporting a disability determination from the US 
Social Security Administration, shows current diagnoses that 
include asbestos, first diagnosed in the 1990s, based on 
current clinical findings and a history of significant post-
service occupational history of exposure to asbestos for over 
30 years as a steel worker.  Other breathing impairments are 
shown to be due to diagnosed non-service-connected chronic 
obstructive pulmonary disorder caused by smoking or of post-
service etiology.  

The competent medical opinion of record evidence relates the 
veteran's currently diagnosed asbestos only to the post-
service occupational exposure to asbestos as a steel worker.  
For example, a February 1996 private examination report 
reflects a diagnosis of interstitial lung disease that was 
due to post-service occupational exposure.  VA treatment 
records reflect a current diagnosis of asbestosis based only 
on a history of post-service asbestos exposure, current 
clinical testing, and a history of exacerbation of symptoms 
such as shortness of breath in 1995.  There is no competent 
medical evidence of record that relates the veteran's 
asbestosis to reported in-service exposure to asbestos.  

After a review of all the evidence of record, the Board finds 
that the competent medical evidence does not establish a 
nexus between the veteran's asbestosis and any incident of 
service, including reported exposure to asbestos in service.  
In this case, the evidence does not show any manifestations 
of asbestosis within a year of service separation, and does 
not show manifestations within one year of service of other 
diseases that may be determined to be associated with 
asbestos exposure.  The competent medical opinion evidence 
relates the veteran's currently diagnosed asbestos only to 
the post-service occupational exposure to asbestos as a steel 
worker.  The competent medical evidence also does not show 
that the veteran has any of the other diseases related to 
asbestos exposure to which the presumptions for service 
connection apply. 



For these reasons, the Board finds that a preponderance of 
the evidence is 
against the veteran's reopened claim for service connection 
for asbestosis, and the claim must be denied on the merits.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

A claim for service connection for asbestosis is reopened, 
and denied on the merits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


